Citation Nr: 1442266	
Decision Date: 09/22/14    Archive Date: 09/30/14

DOCKET NO.  09-10 130	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss disability. 

2.  Entitlement to service connection for recurrent tinnitus. 

3.  Entitlement to service connection for an acquired psychiatric disorder other than posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

E.I. Velez, Counsel


INTRODUCTION

The Veteran had active military service from August 1967 to November 1967 with additional periods of active duty for training (ACDUTRA). 

This case comes before the Board of Veterans' Appeals (Board) on appeal of a September 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma. 

The Veteran and his spouse testified before the undersigned Acting Veterans Law Judge at a November 2010 hearing conducted at the RO.  A transcript of the hearing is of record.

The claim was previously remanded by the Board in May 2011.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks service connection for bilateral hearing loss, tinnitus, and an acquired psychiatric disorder other than PTSD.  After a review of the record, the Board finds that additional development is needed prior to deciding the claim.

In regards to the acquired psychiatric disorder other than PTSD, the Veteran was afforded a VA examination in June 2011 pursuant to the May 2011 Board remand.  The examiner noted that in service the Veteran was diagnosed with chronic severe conversion reaction manifested by dyskinesis, emotional indifference to his illness, and dramatization of his life's history related to chronic back pain he was suffering.  After an examination of the Veteran, the examiner diagnosed him with recurrent major depressive disorder which he attributed to the ongoing back problems, amongst other things.  The examiner further opined that the depressive disorder is not due to service.  It is noted that the Veteran is not service connected for his back disability.  

The Board finds that the opinion provided is not adequate for appellate review.  Indeed, the examiner has not commented or rendered an opinion as to whether the currently diagnosed recurrent major depressive disorder is related to the chronic conversion disorder first manifested in service.  Both conditions were attributed to the Veteran's back condition.  However, while the examiner opined that the current major depressive disorder is not related to service, she did not explain how the current diagnosis is not related to the conversion disorder diagnosed in service which was found to be due to the back condition.  On remand, a new opinion must be obtained which addresses whether there is a relationship between the conversion disorder manifested during service and the major depressive disorder now diagnosed.

In regards to bilateral hearing loss the June 2011 VA examiner opined that the hearing loss was not due to service since the Veteran's hearing was normal in service and the threshold shifts in service were normal.  The Board notes that the Court of Appeals for Veterans Claims (Court) has held that service connection can be granted for a hearing loss where the Veteran can establish a nexus between his current hearing loss and a disability or injury he suffered while he was in military service.  Godfrey v. Derwinski, 2 Vet. App. 352, 356 (1992).  The Court has also held that VA regulations do not preclude service connection for a hearing loss which first met VA's definition of disability after service.  Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  The June 2011 examiner relied solely on the normal hearing in service to find that the current hearing loss disability is not due to noise exposure in service.  Therefore, the opinion is inadequate and a new opinion is needed.

Regarding the tinnitus, the June 2011 examiner found that it pre-existed service.  However, an opinion as to whether the pre-existing tinnitus was aggravated by service was not provided.  This opinion must be obtained.

Accordingly, the case is REMANDED for the following action:

1. The RO/AOJ should send the claim file to the examiner who conducted the June 2011 psychiatric examination.  The examiner should be requested to provide an opinion as to whether the currently diagnosed recurrent major depressive disorder is related to the conversion disorder diagnosed in service.  A complete rationale must be provided for any opinion rendered.  

The examiner should be informed that a bare assertion that an opinion cannot be rendered without resort to conjecture or speculation is an inadequate basis for a negative conclusion.  There must be a full explanation as to why the requested opinion cannot be rendered.

In the event the examiner who conducted the June 2011 examination is no longer available, refer the claims file to an equally qualified examiner.

Should the examiner advise the requested opinion cannot be rendered without an examination of the Veteran, the AMC/RO will arrange the examination. The claims file must be provided for review by the examiner as part of the examination.

2.  The AMC/RO should send the claims file to the examiner who conducted the June 2011 audio examination and request that a new nexus opinion regarding the bilateral hearing loss be provided.  

Inform the examiner that normal hearing at separation from active service and/or ACDUTRA, alone, is not an adequate basis for a negative nexus opinion.  In addition to the medical evidence of record, the examiner must consider the Veteran's complete history, in- and post-service, when rendering an informed nexus opinion.  In regards to the tinnitus, the examiner must provide an opinion as to whether the pre-existing tinnitus was aggravated by service. 

The examiner should also be informed that a bare assertion that an opinion cannot be rendered without resort to conjecture or speculation is also an inadequate basis for a negative conclusion.  There must be a full explanation as to why the requested opinion cannot be rendered.

In the event the examiner who conducted the January 2011 examination is no longer available, refer the claims file to an equally qualified examiner.

Should the examiner advise the requested opinion cannot be rendered without an examination of the Veteran, the AMC/RO will arrange the examination. The claims file must be provided for review by the examiner as part of the examination.

3.  After completion of all of the above, the AMC/RO will re-adjudicate the issues on appeal.  If the decision remains in any way adverse to the Veteran, he and his representative should be provided with a Supplemental statement of the case (SSOC).

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
J. K. BARONE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



